

115 HR 6906 IH: To designate the portion of Interstate Route 57 that is located in Illinois as the “Barack Obama Highway”, and for other purposes.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6906IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Rush introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the portion of Interstate Route 57 that is located in Illinois as the Barack Obama Highway, and for other purposes.
	
 1.DesignationThe portion of Interstate Route 57 that is located in Illinois shall be known and designated as the Barack Obama Highway. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the portion of Interstate Route 57 referred to in section 1 shall be deemed to be a reference to the Barack Obama Highway.
		